DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s pre-amendment of 11/2/2020 has been received. Claims 1-14 are amended and claims 1-14 are pending. 
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, lines 1 and 2: “the coupling seat” should be changed to “the at least one coupling seat” and “the coupling element” should be changed to “the at least one coupling element” for consistency with the recitations of claim 1.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites “wherein the protective insert has a honeycomb structure provided with at least one dividing partition, a plurality of partition walls oriented transversely with respect to one another.”







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 3 recites “the outer annular portion and the inner annular portion being separated by at least one interspace, preferably a plurality of interspaces arranged substantially according to a ring,….the outer annular portion and the inner annular portion being connected by at least one junction portion extending radially, preferably a plurality of junction portions developing radially, with respect to the annular portions.”  The claim is indefinite in that it’s not clear if the limitations following “preferably” are intended as part of the claimed limitations. Is claim 3 reciting a plurality of junction portions? Is claim 3 reciting a plurality of interspaces? Also, “developing” should be changed to “extending” for a clearer limitation of the orientation of the junction portions. 
Similarly, claim 5 recites “the protective insert has a perforated structure provided with at least one dividing partition, preferably a plurality of partition walls oriented transversely each other.”  It’s not clear if the “plurality of partition walls” are intended to be positively recited since they follow “preferably”.  Please provide clarification. 
Similarly, claim 8 recites “at least one coupling seat, preferably made on the protective body” and “at least one coupling element, preferably arranged on the structure” and “even more preferably protruding from the inner surface”. Is the at least one coupling seat intended to be positively recited as part of the protective body? Is the at least one coupling element intended to be positively recited as part of the structure? Is the at least one coupling element intended to protrude from the inner surface? A suggested revision: “at least one coupling seat provided on the protective body” and for the coupling element: “at least one coupling element arranged on the structure”.  Claim 8, lines 9-11 are unclear in that they recite “so that the protective body according to at least two different positions, preferably a plurality of different positions, with respect to the structure of the helmet.”  It appears that text is missing in this limitation. Also, a “plurality” is considered equivalent to “at least two”.  Please clarify. 
Claim 10 recites “a honeycomb structure provided with at least one dividing partition, a plurality of partition walls oriented transversely with respect to one another.”  There appears to be text missing after “dividing partition,”. It’s not clear if the honeycomb structure is being set forth in a broader sense “at least one dividing partition” or if the claim is further narrowing the at least one dividing partition to recite a plurality of partition walls oriented transversely with respect to one another. The claim will be interpreted as reciting a plurality of partition walls oriented transversely with respect to one another. Clarification is requested.  As noted previously, claim 10 is indefinite because it recites “preferably” preceding limitations in lines 6 and 7. Please clarify.  Line 4 recites “at least one fixing button which can be placed inside the cavity of the coupling seat..”.  It appears in Figure 3 that the at least one fixing button 7b is oriented inside the cavity 7a of the coupling seat 7, such that line 4 should be revised to positively recite “at least one fixing button inside the cavity of the coupling seat”. 
Claim 12 recites “preferably on the inner annular portion thereof” and this is indefinite in that it’s not clear if the limitations following “preferably” are positively claimed.  The recitation of “being” in line 5 should be deleted for clarity. Line 5 recites “i.e. on the opposite side with respect to the concave surface of the latter.” This recitation should be revised to remove the “i.e.” since it’s not clear if the limitations following “i.e.” are part of the claimed limitations. Please clarify.

Allowable Subject Matter
	Claims 1-14 are free of prior art; however the claims require clarification as noted herein. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732